Citation Nr: 1646570	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Eligibility for nonservice-connected pension.  

2.  Entitlement to service connection for a respiratory disability, to include asthma.  

3.  Entitlement to service connection for pilonidal cystectomy scar, buttocks.   

4.  Entitlement to service connection for early menopause.  

5.  Entitlement to a higher initial rating in excess of 10 percent for scar, left axilla, residual of cyst removal, claimed as left under arm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987, March 1989 to May 1990, January 25, 1991, to April 15, 1991, and from November 27, 1991 to June 24, 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, and the St. Paul, Minnesota, Regional Office Pension Management Center, respectively, which granted service connection for scar, left axilla, from cyst removal, claimed as left under arm, (herein left axilla scar) with an initial 10 percent rating assigned, effective September 23, 2009, and denied service connection for asthma, early menopause, and pilonidal cystectomy scar, buttocks, claimed as anal canal condition.  The April 2010 decision also granted nonservice-connected pension, but informed the Veteran that she would be notified about that benefit in a separate decision.  However, the June 2010 administrative decision denied nonservice-connected pension.  The Albuquerque RO now maintains jurisdiction over each of the issues listed above.  

The issues of service connection for early menopause, asthma, and pilonidal cystectomy scar, buttocks, and entitlement to an initial disability rating in excess of 10 percent for scar, left axilla, residuals of cyst removed, claimed as left under arm, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service from April 1984 to February 1987 and from March 1989 to May 1990 did not take place during a period of war.    

2.  The Veteran's third period of service, from January 25, 1991, to April 15, 1991, lasted 81 days.  

3.  The Veteran's fourth, and final, period of service from November 1991 to June 1992 was terminated by discharge under of other than honorable conditions due to dishonorable behavior for VA purposes, and there is no evidence the Veteran was insane at the time of such conduct.


CONCLUSIONS OF LAW

1.  The basic eligibility criteria for nonservice-connected pension benefits are not met for the first three periods of service.  38 U.S.C.A. §§ 101(12), 1501, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159 (2015).

2.  The character of the Veteran's discharge from fourth period of service from November 1991 to June 1992 is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101 (2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.301(c)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The Veteran was provided with this notice in October 2009.  

All service treatment and personnel records relevant to the Veteran's claim for nonservice-connected pension, particularly surrounding her discharge from her last period of service, have been obtained and associated with the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12 (a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c); and regulatory bars listed in 38 C.F.R. § 3.12 (d). 

The statutory bars under 38 U.S.C.A. § 5303 (a) and codified at 38 C.F.R. § 3.12 (c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12 (d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including an offense involving moral turpitude (this includes, generally, conviction of a felony) or willful and persistent misconduct.  38 C.F.R. 
§ 3.12 (d)(3), (4). 

A discharge because of a minor offense will not be considered willful and persistent misconduct if the appellant's service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).

VA's definition of insanity is set forth in 38 C.F.R. § 3.354 (a) and does not necessarily have the common components of insanity definitions used in criminal cases.  See Gardner v. Shinseki, 22 Vet. App. 415, 419-21 (2009).  That definition states: 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

38 C.F.R. § 3.354 (a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).

To establish basic eligibility for VA nonservice-connected pension benefits, a veteran must have served in the active military, naval, or air service: for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. 
§ 3.3(a) (2015). 

A veteran of any war means a veteran who served in the active military, naval, or air service during a period of war as defined in 38 C.F.R. § 3.2 (2015).  Under 38 C.F.R. § 3.2(f), the Korean conflict was from June 27, 1950, through January 31, 1955, inclusive.  The Vietnam Era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam (Vietnam), or as the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i). 

Only the official service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not eligible for nonservice-connected pension benefits based upon the first three periods of service.  Her DD Form 214s show that she entered her first period of active service in April 1984 and separated from service in February 1987, and her second period of service was from March 1989 to May 1990.  Each period of service began following the Vietnam War but prior to the Persian Gulf War.  The Veteran also served from April 25, 1991, to April 15, 1991; however, this period lasted for a total of 81 days, including the day of discharge.  The Veteran does not dispute the dates and length of the first three periods of her service.  As such, the Veteran is not entitlement to nonservice-connected pension based on the first three periods of her service.  

Finally, the DD 214 from her fourth and final period of service from November 27, 1991, to June 24, 1992, reveals that the Veteran received an other than honorable discharge.  Service treatment records reveal that she was discharged under other than honorable conditions due to drug abuse, confirmed on three separate occasions in 1992, including marijuana and cocaine, which resulted in an Article 15.  A May 1992 statement from a Commander of the Medical Squadron Section indicated that probation and rehabilitation was not recommended as the Veteran had continually shown blatant disregard for civilian and military laws and did not warrant retention.  
 
The Veteran contends that her discharge was a retaliation for attempting to contact a Congresswoman to have her look into her allegations of racially motivated attacks during service.  However, service personnel records reflect that she tested positive on two occasions to using illegal drugs and that she admitted to using them on three separate occasions, and it was for this reason that she was discharged with an other than honorable designation.  

The Board finds that the Veteran's discharge was due to a pattern of willful and persistent misconduct and, therefore, her discharge was under dishonorable conditions for VA purposes.  There is no evidence that the Veteran was insane at any time during her fourth period of service.  The medical evidence does not demonstrate this and she, herself, has not alleged that insanity contributed to her discharge.  There was no indication that due to disease, she had a more or less prolonged deviation from her normal method of behavior, interfered with the peace of society, or had so departed (become antisocial) from the accepted standards of the community to which by birth and education she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which she resided.  See 38 C.F.R. § 3.354 (a).

Based on all the evidence, the Board concludes that the Veteran's other than honorable discharge was due to willful and persistent misconduct, that such period of service is dishonorable for VA purposes, and that it is, therefore, a bar to VA compensation benefits based on such period of service.  

In summary, the Veteran has not been shown to have any active military service during a period of war, for which she was discharged under other than dishonorable conditions, which is a basic eligibility requirement established by Congress for entitlement to nonservice-connected disability pension benefits.  The weight of the evidence is against the claim, and it is denied.  


ORDER


Entitlement to nonservice-connected pension is denied.  


REMAND

The Veteran has reported in-service treatment relevant to her claim at various locations, including at Fort Carson Army Hospital.  Treatment at this location, including the reported treatment of a pilonidal cyst of the buttocks at this location, is not of record and there is no evidence that medical or clinical treatment records from this location has been requested.  VA has a responsibility to obtain these records.  

In addition, the last VA treatment records associated with the claims file are dated in 2014; however, there is evidence that the Veteran received treatment since then, including for her claimed respiratory disability.  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).    

Regarding the left axilla scar, the Board notes that a May 2012 VA examiner's opinion stated that the Veteran's reported left arm and hand neurological condition were less likely incurred in or caused by the cyst removal of her left axilla in service in 1984.  As support for this opinion, the examiner stated that service treatment records documented a well-healed scar post-operation, and that there was no report of subjective or objective neurologic symptoms in her left extremity thereafter.  However, service treatment records document that the Veteran did in fact complain of numbness in her left arm in a May 1992 report of medical history.  As the VA opinion is based on an inaccurate factual premise and does not include a rationale supported by the facts of record, a new VA examination is necessary.  

Finally, the Board notes that the Veteran submitted a Radiation Risk Worksheet in October 2009 and has claimed that she began early menopause at the age of 32 due, at least in part, to radiation exposure.  However, this evidence has not yet been addressed by the agency of original jurisdiction (AOJ).  Upon remand, this evidence must be considered in addition to the evidence obtained pursuant to this remand order.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since April 2014 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Take all necessary steps to obtain records of treatment during service, including clinical records, at Fort Carson Army Hospital.  The steps should include requesting any relevant records directly from Fort Carson Army Hospital.  If it is not possible to request such records directly from the facility, an explanation should be provided for why this is so.  If it is determined that the record do not exist or that further efforts to obtain them would be futile, such a determination must be clearly documented in the claims file.

3.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected left axilla scar.  Access to the claims file, including a copy of this remand, must be provided to the examiner and a review of this evidence should be noted in the examination report or an addendum.  All indicated testing should be conducted.

The examiner should describe in detail all findings and manifestations related to the service-connected left axilla scar, including any functional impairment demonstrated upon examination or reported by the Veteran.  

The examiner should also report all neurologic impairment resulting from the in-service surgery to remove a cyst under the left arm and the resulting scar.  If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremity that is not related to the service-connected disability, the examiner should so report.  In providing this opinion, the examiner must specifically discuss the in-service reports regarding numbness in the left upper extremity in the May 1992 Report of Medical History as well as any post-service findings or events relevant to the reported symptoms.  

If the examiner finds that any reported symptoms are not caused or aggravated by the service-connected scar, residual of cyst removal, an complete rationale must be provided.  

4.  Review the record in light of the new evidence obtained as well as the Veteran's reports and evidence submitted regarding exposure to radiation.  If any additional development is necessary, it should be conducted.  

5.  Then, if any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


